DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s arguments were received on 1/19/2021. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.


Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Affinito et al. (US Publication 2011/0068001) in view of Chung et al., in claims 1-6, 8-10 are maintained. 
The rejection under 35 U.S.C. 103 as being unpatentable over Affinito et al. (US Publication 2011/0068001) in view of Chung et al. (US Publication 2012/0058280) in further view of US 2009/0208671 A1 to Nieh, K. et al. (hereinafter “Nieh"), on claim 7 are maintained. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 8-10 is/are rejected under 35 U.S.C. 103(a) as being unpatentable by Affinito et al. (US Publication 2011/0068001) in view of Chung et al. (US Publication 2012/0058280).
Regarding claim 1, the Affinito et al. reference discloses a method for manufacturing solid state battery device depositing a release material overlying a substrate, the substrate having thickness of about 5 microns (P107), depositing a plurality of materials to form a plurality of electrochemical cells overlying the substrate, wherein depositing a plurality of materials comprises depositing a first current collector overlying the release material, depositing a first electrode overlying the first current collector, and can comprise a solid state electrolyte material overlying the first electrode (P145). The Affinito et al. reference further discloses a second electrode overlying the electrolyte material, a second current collector overlying the second electrode to form a solid state battery device (P24, P151). The Affinito et al. reference discloses the capacity to be greater than 0.1mAh. However, the Affinito et al. reference is silent in disclosing depositing second electrode overlying the solid state electrolyte material, depositing a second current collector overlying the second electrode and a interlayer overlying the second current collector, however, the Chung et al. reference discloses depositing second electrode overlying the deposited solid state electrolyte material, depositing a second current collector overlying the second electrode and a interlayer overlying the second current collector that the process of making the battery are conventional techniques and easy to implement in an efficient and cost effective manner (P16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a process that includes depositing second 
The Affinito reference discloses a stacked electrochemical cells (P132). The Chung et al. reference discloses that the anode current collector was stacked on the anode and an insulation is on top of the anode current collector and separation between the anode and the next cell layer (P49). As can be seen multiple cells are stacked so as to reach a target battery capacity (P45). Therefore, it would have been obvious before the effective filing date of the invention to provide a process of stacking multiple cells as disclosed by the Chung et al. reference for the stacked cells disclosed by the Affinito reference in order to provide a targeted battery capacity. 

Regarding claim 2, the Affinito et al. reference disclose the carrier substrate can be rigid material (P27) made of ceramic (P106).	
Regarding claim 3, Affinito et al. reference discloses  release material is selected from at least one of polymer, flouropolymer, monomer, oligomer, conductive material, semiconductive material, or combinations, dual function release layer, dessicant, depolymerization layer, heat lift-off material, polyimide, polydimethylsiloxane (PDMS), semi-organic molecular siloxanes, hydrophobic layer, epitaxial life-off material, amorphous flouropolymer, radiation lift-off material (P152).

Regarding claim 5, the Affinito reference discloses the substrate can comprise flexible material such as PET  (P106).
Regarding claim 6, the Affinito in view of Chung discloses comprising rolling the resulting electrochemical cell carried on a flexible substrate in a single or multiple directions for the process sequence and per deposition chamber configurations (rolling the formed electrochemical cell on the flexible substrate is a single or for the process sequence and in the depositor chamber; figures 1,3, 4; paragraphs (P29-31, P43).
Regarding claim 8, Affinito in view of Chung discloses the method of claim 1. Chung reference discloses depositing  a plurality of materials to form a plurality of electrochemical cells overlying the substrate comprise cooling the substrate using a non-contact cooling method via vacuum and cooled to -30 degrees (paragraphs [0012-0014, 0029, 0049]).
Regarding claim 9, Affinito in view of Chung reference discloses the method of claim 1. Chung further discloses wherein a flexible substrate is selected from conductive materials and has insulation coating layer by either a pre-treatment with dip coating and oxidation or a vacuum deposition of insulation materials (the substrate is wrapped around a reel (flexible) and is electrically conductive and includes an insulating 
Regarding claim 10, Affinito in view of Chung discloses the method of claim 1. Chung further discloses wherein the solid state batteries are directly deposited on the components of a variety of applications such as portable electronics (cell phones, personal digital assistants, music players, video cameras, and the like), power tools, power supplies for military use (communications, lighting, imaging and the like), power supplies for aerospace applications (power for satellites), and power supplies for vehicle applications (hybrid electric vehicles, plug-in hybrid electric vehicles, and fully electric vehicles) (the solid state batteries are directly deposited on at least portable electronics (cell phones, personal digital assistants, music players, video cameras, and the like), power tools, power supplies for military use (communications, lighting, imaging and the like), power supplies for aerospace applications (power for satellites), and power supplies for vehicle applications (hybrid electric vehicles, plugin hybrid electric vehicles, and fully electric vehicles).; paragraph [0008]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Affinito et al. (US Publication 2011/0068001) in view of Chung et al. (US Publication 2012/0058280) in further view of US 2009/0208671 A1 to Nieh, K. et al. (hereinafter “Nieh").
Regarding claim 7, the Affinito in view of Chung discloses the method of claim 1. Chung further discloses a flexible substrate (the substrate is wrapped around a reel .
Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive. The Applicant principal arguments are:
The Applicants argue, “However, this is incorrect, because one having skill in the art would not be motivated to combine the electrode manufacturing method of Affinito (that 6 ny-2004313Application No.: 15/537,352 Docket No.: 75750-20003.00releasing the electrode from the substrate via a release layer) with the electrochemical cells of Chung since Chung does not teach releasing its electrochemical cells from the substrate. 
The electrodes of Affinito need to be removed from the substrate such that they can then be used in a separate process for manufacturing a battery device. Chung does not teach removing its electrochemical cells from the substrate, because it is not necessary. Thus, it would not be obvious to combine the electrochemical cells of Chung with the electrode manufacturing process of Affinito, since there is no teaching in Chung to remove the electrochemical cells from the substrate, and thus, there is no motivation to combine the references to achieve the claimed method of manufacturing a solid state battery device comprising "removing the plurality of electrochemical cells and the release material to form a solid state battery device detached from the substrate" as claimed. Because it would not be obvious to combine the electrode manufacturing method of Affinito with the electrochemical layers of Chung, the rejection of claim 1 should be withdrawn.” 

	However, as rejected, the Affinito discloses a method of making an active material disposed over the current collector which is stacked over the release layer and substrate. The Affinito reference further discloses the electrochemical cell is made with a separator between and anode and a cathode. The Chung reference discloses a method in which more layers can be stacked on one electrode, specifically a separator layer on top of a cathode and an anode on top of the separator and cathode. Therefore, both the Affinito reference and the Chung reference teaches a method of making an ny-1902104
Application No.: 15/537,352 Docket No.: 75750-20003.00 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725